Title: Thomas Jefferson to John Barnes, 27 April 1809
From: Jefferson, Thomas
To: Barnes, John


          Dear Sir  Monticello April 27. 09.
          Your letters of the 17th & 18th were recieved only the last night, having loitered some where a week, altho’ there are 3. days of departure from Washington of the post for Milton every week. that of the 24th of March covering your account was recieved in due time, but being occupied constantly out of doors from an early breakfast to a late dinner every day, writing, as with other country farmers is put off to a rainy day. hence it is that I have not taken time to collate your accounts with my own, which indeed is only necessary that I may send you the statement & acknolegement in proper form. it shall be done soon. with respect to Kosciusko’s 8. percent stock, I have not the certificates. I have carefully & over & over again examined every paper of his in my possession. I have the certificates of his 20. Pensva bank shares, but of the 8. per cents I find only a memm in my own hand that I had transferred 10. bank shares to you to be invested in 8. pr cents, & that you had done it at 23. pr cent. I am satisfied therefore you will find that you have the certificates in your possession. I think they should be converted immediately into some other profitable stock. that of the banks allied to the Government of the US. or to that of Pensylvania, I should think the surest. as the certificates were made out in your name, my agency will not be necessary.
          I am sorry to learn that your arm is not yet restored. I thought the case so exactly like that which happened to me that I expected it would be an affair of some months. but it will be perfectly restored in time. the total change of occupation from the house & writing table to constant emploiment in the garden & farm has added wonderfully to my happiness. it is seldom & with great reluctance I ever take up a pen. I read some, but not much.All my packages have arrived here safe, except a trunk of Stationary, which I am in hopes has been left at Richmond by mistake. I shall know this in a few days. should I write to you but rarely, you must ascribe it to my course of life, into which writing enters so little as to become a serious undertaking. it will never be owing to any diminution of affection for you or of my sense of your multiplied favors. these are deeply impressed, & will ever inspire the sincerest wishes for your health & happiness as they now do the assurances of my constant & affectionate esteem.
          
            Th:
            Jefferson
        